[Cite as Fletcher v. Ohio Bur. of Motor Vehicles, 2011-Ohio-6991.]



                                      Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us

LAFRINDA FLETCHER

       Plaintiff

       v.

OHIO BUREAU OF MOTOR VEHICLES

       Defendant

Case No. 2011-08954-AD

Deputy Clerk Daniel R. Borchert

                                     MEMORANDUM DECISION

        {¶1}     Plaintiff, LaFrinda Fletcher, filed this complaint asserting that her vehicle
was impounded as a proximate result of an error on the part of defendant, Bureau of
Motor Vehicles (BMV). Based upon BMV’s improper and erroneous record keeping,
plaintiff filed this complaint seeking to recover damages in the amount of $294.38, for
towing and impound fees as well as an unspecified amount for "loss of car for several
days.” Payment of the filing fee was waived.
        {¶2}     Defendant has admitted liability in that the BMV records were not properly
updated and plaintiff’s “vehicle registration should not have been under suspension on
the date in question.” Defendant acknowledged plaintiff is entitled to recover $294.38
for towing and storage expenses.
        {¶3}     Plaintiff did not file a response.
        {¶4}     The court finds that resulting damages may be recovered when a plaintiff
proves, by a preponderance of the evidence, her driver’s license was erroneously listed
as suspended by defendant. Ankney v. Bureau of Motor Vehicles (1998), 97-11045-AD;
Serbanescu v. Bureau of Motor Vehicles (1994), 93-15038-AD; Black v. Bureau of
Motor Vehicles (1996), 95-01441-AD.                   These damages must directly flow from
defendant’s failure to convey accurate information. Henighan v. Ohio Dept. of Public
Safety (1997), 97-01619-AD; Jordan v. Bureau of Motor Vehicles (1998), 97-10341-AD.
      {¶5}   Defendant is liable to plaintiff for damages plaintiff can prove resulted from
defendant’s failure to keep proper accurate records.         Rivers v. Bureau of Motor
Vehicles, Ct. of Cl. No. 2005-06872-AD, 2005-Ohio-7089.
      {¶6}   As trier of fact, this court has the power to award reasonable damages
based on evidence presented. Sims v. Southern Ohio Correctional Facility (1988), 61
Ohio Misc. 2d 239, 577 N.E. 2d 160. The court therefore finds defendant liable to
plaintiff for towing and storage costs. In the instant claim, plaintiff has failed to prove
she is entitled to recover damages for "loss of car for several days." See Williams v.
Bur. of Motor Vehicles, Ct. of Cl. No. 2008-01952-AD, 2008-Ohio-4625.                Thus
defendant is liable to plaintiff for damages in the amount of $294.38.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us

LAFRINDA FLETCHER

        Plaintiff

        v.

OHIO BUREAU OF MOTOR VEHICLES

        Defendant

Case No. 2011-08954-AD

Deputy Clerk Daniel R. Borchert


                         ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $294.38. Court costs are assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:
LaFrinda Fletcher                          Anne Vitale, Associate Legal Counsel
11471 Aaron Drive                          Department of Public Safety, Legal Services
Parma, Ohio 44130                          1970 West Broad Street, P.O. Box 182081
                                           Columbus, Ohio 43218-2081


9/12
Filed 9/29/11
Sent to S.C. reporter 2/6/12